Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 1 of 26




           EXHIBIT A
        Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 2 of 26



 FELLERMAN & CIARIMBOLI LAW, P.C.                                   Gregory F. Fellerman, Esquire
 Two Commerce Building
                                                                     Filed Attorney
                                                                             and Attested
                                                                                      I.D. #81568
                                                                                                 by the
 2112 Walnut Street                                                 Office ofgef@fclawpc.com
                                                                                  Judicial Records
 Philadelphia, PA 19103                                                  10 AUG 2021 08:19 am
 (215) 575-9237                                                                   S. RICE
                                                                     Edward J. Ciarimboli, Esquire
 (570) 714-7255 (Fax)                                                        Attorney I.D. #85904
 www.215injured.com                                                             ejc@fclawpc.com

                                                                    Harry P. McGrath, Jr., Esquire
                                                                              Attorney ID: 313332
                                                                          hmcgrath@fclawpc.com



 VICTOR HUGO SILVESTRE GARCIA,               :       IN THE COURT OF COMMON PLEAS
                                             :           OF PHILADELPHIA COUNTY
                                PLAINTIFF    :
                                             :
                      v.                     :              CIVIL ACTION –LAW
                                             :
 S&F LOGISTICS, LLC                          :            JURY TRIAL DEMANDED
 16360 Industrial Drive                      :
 Milford, Virginia 22514                     :
                                             :               NO: ____________
 And                                         :
                                             :
 John McCollum                               :
 420 Joann Rd                                :
 Sommerville, TN 38068                       :
                                             :
 And                                         :
                                             :
 John Doe(s)                                 :
                                             :
                            DEFENDANTS.



                                          NOTICE

       You have been sued in court. If you wish to defend against the claims set forth in

the following pages, you must take action within twenty (20) days after this complaint

and notice are served, by entering a written appearance personally or by attorney and

filing in writing with the court your defenses or objections to the claims set forth against

you. You are warned that if you fail to do so the case may proceed without you and a

judgment may be entered against you by the court without further notice for any money




                                                 1
                                                                                         Case ID: 210800737
        Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 3 of 26




claimed in the complaint of for any other claim or relief requested by the plaintiff. You

may lose money or property or other rights important to you.

       You should take this paper to your lawyer at once. If you do not have a lawyer or
cannot afford one, go to or telephone the office set forth below to find out where you can
get legal help.

                               Philadelphia Bar Association
                          Lawyer Referral and Information Service
                    One Reading Center Philadelphia, Pennsylvania 19107
                                     (215) 238-6333
                                   TTY (215) 451-6197


                                          AVISO

       Le han demandado a usted en la corte. Si usted quiere defenderse de estas

demandas expuestas en las paginas siguientes, usted tiene veinte (20) dias de plazo al

partir de la fecha de la demanda y la notificacion. Hace falta ascentar una comparencia

escrita o en persona o con un abogado y entregar a la corte en forma escrita sus

defensas o sus objeciones a las demandas en contra de su persona. Sea avisado que

si usted no se defiende, la corte tomara medidas y puede continuar la demanda en

contra suya sin previo aviso o notificacion. Ademas, la corte puede decider a favor del

demandante y requiere que usted cumpla con todas las provisiones de esta demanda.

Usted puede perder dinero o sus propiedades u otros derechos importantes para usted.

        Lleve esta demanda a un abogado immediatamente. Si no tiene abogado o si no
tiene el dinero suficiente de pagar tal servicio. Vaya en persona o llame por telefono a
la oficina cuya direccion se encuentra escrita abajo para averiguar donde se puede
conseguir asistencia legal.

                                Asociacion De Licenciados
                                         De Filadelfia
                                 Servicio De Referencia E
                                    Informacion Legal
                                   One Reading Center
                              Filadelfia, Pennsylvania 19107
                                       (215) 238-6333


                                             2
                                                                                    Case ID: 210800737
       Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 4 of 26



FELLERMAN & CIARIMBOLI LAW, P.C.                                     Gregory F. Fellerman, Esquire
Two Commerce Building                                                         Attorney I.D. #81568
2112 Walnut Street                                                               gef@fclawpc.com
Philadelphia, PA 19103
(215) 575-9237                                                       Edward J. Ciarimboli, Esquire
(570) 714-7255 (Fax)                                                         Attorney I.D. #85904
www.215injured.com                                                              ejc@fclawpc.com

                                                                     Harry P. McGrath, Jr., Esquire
                                                                               Attorney ID: 313332
                                                                           hmcgrath@fclawpc.com



VICTOR HUGO SILVESTRE GARCIA,                 :       IN THE COURT OF COMMON PLEAS
                                              :           OF PHILADELPHIA COUNTY
                                 PLAINTIFF    :
                                              :
                     v.                       :              CIVIL ACTION –LAW
                                              :
                                              :            JURY TRIAL DEMANDED
S&F LOGISTICS, LLC                            :
16360 Industrial Drive                        :
Milford, Virginia 22514                       :               NO: ____________
                                              :
And                                           :
                                              :
John McCollum                                 :
420 Joann Rd                                  :
Sommerville, TN 38068                         :
                                              :
And                                           :
                                              :
John Doe(s)                                   :

                             DEFENDANTS.



                                             COMPLAINT

      AND NOW COMES Plaintiff, Victor Hugo Silvestre Garcia, by and through his legal

counsel, Fellerman & Ciarimboli Law, P.C., to hereby complain against Defendant S&F

Logistics, LLC, John McCollum, and John Doe in support thereof avers follows:

                                              PARTIES

              1.      Plaintiff Victor Hugo Silvestre Garcia (“Plaintiff” or “Mr. Garcia”) is a

      competent adult individual who resides in Matamoros, Tamaulipas, Mexico.




                                                  3
                                                                                         Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 5 of 26




       2.      Defendant S&F Logistics, LLC is a limited liability company with its

headquarters located at 16360 Industrial Drive, Milford, Virginia 22514.

       3.      Defendant S&F Logistics, LLC’s motor carrier number is listed as

MC-84757.

       4.      John McCollum (“Mr. McCollum”) is a competent adult individual who

resides 420 Joann Rd., Somerville, Tennessee 38068.

       5.      John Doe is a designation of a fictitious person and/or entity. The

unknown defendant acted as the shipper of the load that Mr. McCollum was

hauling at the time of the collision.

       6.      John Doe is a designation of a fictitious person and/or entity. The

unknown defendant acted as the broker of the load that Mr. McCollum was hauling

at the time of the collision.

       7.      The names of the John Doe defendants are unknown to Plaintiff after

having conducted a reasonable search with due diligence.

       8.      Plaintiff acted with due diligence and conducted a reasonable search

to determine the actual names of the John Doe defendants.

       9.      When referred to collectively, S&F Logistics, LLC, Mr. McCollum, and

John Doe(s) will be referred to collectively as “Defendants.”

       10.     At all times relevant hereto, Defendants were or should have been

authorized interstate motor carriers authorized to transport goods in interstate

commerce and in the Commonwealth of Pennsylvania pursuant to one or more

permits issued by the Interstate Commerce Commission and/or by the United

States Department of Transportation (“USDOT”).




                                        4
                                                                           Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 6 of 26




      11.    Accordingly, Defendants were subject to all state and federal laws,

statutes regulations, and industry standards governing the hiring of safe and

qualified commercial drivers, the safe maintenance and operation of commercial

motor vehicles, and the safe brokering of goods in interstate commerce, including

without limitation, Pennsylvania Statutes governing motor vehicles and the Federal

Motor Carrier Safety Regulations (“FMCSR”) set forth in subchapters A and B of

Chapter III of the Code of Federal Regulations, Title 49 – Transportation.

      12.    At all times relevant hereto, Mr. McCollum was a class A licensed

motor vehicle operator driving a 2015 tractor trailer with VIN number

1XPBDP9X5FD267091 (hereinafter “Tractor Trailer”) owned, leased, assigned,

and/or operated by Defendants.

      13.    Accordingly, Mr. McCollum was subject to all state and federal laws,

statutes, regulations and industry standards governing the safe maintenance and

operation of commercial motor vehicles and tandem trailers including, without

limitation, Pennsylvania Statutes governing motor vehicles and the Federal Motor

Carrier Safety Regulations set forth subchapters A and B of Chapter III of the Code

of Federal Regulations, Title 49 – Transportation.

      14.    At all times relevant hereto, the tractor trailer was owned, leased,

assigned, and/or operated by Defendants and was being operated and/or

controlled by Mr. McCollum with the consent of Defendants for the financial benefit

of Defendants.

      15.    At all times relevant hereto, Mr. McCollum was employed and/or

contracted to perform services for and was operating the Tractor Trailer for




                                     5
                                                                             Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 7 of 26




Defendants, under Defendants’ USDOT operating authority, and was subject to

their supervision, control or right to control, such that Defendants should be

considered his actual and statutory employer and therefore vicariously liable for

Mr. McCollum’s negligence and recklessness.

       16.    At all relevant times hereto, Mr. McCollum was the agent, servant,

workman, and/or employee of Defendants and was acting in the course and scope

of his employment, under the direction, control, and authority these Defendants.

       17.    At all relevant times hereto, S&F Logistics, LLC and Mr. McCollum

were performing work under a contract or agreement with John Doe, broker, and/or

John Doe, shipper.

       18.    At all relevant times hereto, Mr. McCollum was driving a Tractor

Trailer owned, leased, assigned, and/or operated by Defendants.

       19.    At all relevant times hereto, Defendants acted as a single entity and

operated and conducted business as a single entity for transporting goods in

interstate commerce.

       20.    At all relevant times, Defendants were engaged in the joint

undertaking of a particular transaction for mutual profit, mutual control, mutual

contribution, and this joint undertaking was memorialized in contract.

       21.    At all relevant times hereto, Defendants acted as a joint venture for

transporting goods in interstate commerce.

       22.    Accordingly, Defendants are personally liable, jointly and severally,

in partnership, joint venture, or sole proprietorship for the tractor-trailer crash that

caused Plaintiff to suffer permanent injuries.




                                       6
                                                                               Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 8 of 26




       23.      Defendants acted in a manner that either alone, combined, and/or

occurring with the actions of other Defendants, directly and proximately caused the

crash and the resulting injuries suffered to the Plaintiff.

       24.      At all relevant times, the Federal Motor Carrier Safety Regulations

apply hereto, pursuant to 67 Pa. Code §231, et seq.

       25.      At all relevant times, Plaintiff acted with due care and in no way

caused or contributed to the crash that forms the basis of the lawsuit.

       26.      Plaintiff seeks damages for all harms and losses permissible under

Pennsylvania law, including, but not limited to, the conscious pain and suffering,

disfigurement, mental anguish, and loss of past future earnings caused by the

negligence and recklessness of Defendants.

       27.      At all relevant times hereto, Defendants regularly and

systematically conducted business in Pennsylvania pursuant to 32 PA. C.S.A.§

5322(1), (3).

       28.      At all relevant times hereto, Defendants were registered to do

business in the state of Pennsylvania such that jurisdiction is appropriate

pursuant to Webb-Benjamin, Ltd. Liab. Co. v. Int’l Rug Grp., Ltd. Co., 192 A.3d

1133 (Pa. Super. 2018) and Murray v. Am. LaFrance, LLC., 2018 Pa Super 267

(Pa. Super. 2018).

       29.      At all relevant times hereto, Defendants regularly and

systematically used roads and paid tolls in Pennsylvania in order to realize a

financial gain.




                                       7
                                                                              Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 9 of 26




      30.     At all relevant times hereto, as part of their logistics network, tractor

trailers owned, operated, inspected, repaired and/or supervised by Defendants

and/or driven by Mr. McCollum regularly and routinely passed through and made

stops in Pennsylvania and in Philadelphia.

      31.     At all relevant times hereto, Defendants used Pennsylvania roads,

tolls and used Pennsylvania and Philadelphia resources.

      32.     Accordingly, Defendants have minimum contacts in Pennsylvania

and within the Philadelphia County.

      33.     At all relevant times hereto, Defendants purposefully availed

themselves to Pennsylvania and Philadelphia.

      34.     Venue is appropriate in this Court pursuant to Pa. R.C.P. No.

2179(a)(3).

                MATERIAL FACTS COMMON TO ALL COUNTS

      35.     The preceding paragraphs are incorporated fully herein by

reference.

      36.     On August 12, 2019, Mr. McCollum was operating a Tractor Trailer

owned, leased, assigned, and/or operated by Defendants.

      37.     On August 12, 2019, at the same time, Plaintiff was operating a

commercial motor vehicle and traveling north on Interstate 76 (“I-76”) in

Lancaster County, PA.

      38.     At this date and time, Mr. McCollum was operating the Tractor

Trailer on the same stretch of I-76 westbound in Pennsylvania.




                                       8
                                                                              Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 10 of 26




       39.    At or around the aforementioned time and date, Plaintiff was safely

traveling on I-76, he was abruptly and without warning rear-ended by the Tractor

Trailer driven by Mr. McCollum.

       40.    According to the police report, Mr. McCollum was “following at a

distance that was not reasonable or prudent to stop” and hit the driver in front of

him.

       41.    At all relevant times hereto, Defendant McCollum exhibited a

conscious disregard for the health and safety of the motoring public by operating

the Tractor Trailer while following too closely.

       42.    At all times relevant hereto, Mr. McCollum operated the aforesaid

Tractor Trailer in such a reckless, carless, and negligent manner, that he left

such a small distance between himself and the car in front of him that he could

not stop before colliding with Plaintiff’s vehicle.

       43.    As a result of the crash Plaintiff suffered permanent injuries as set

forth in more detail below:

   a. Disc herniations in the cervical spine with radiculopathy ultimately

       requiring a cervical fusion surgery;

   b. Disc herniations in the lumbar spine;

   c. Disc protrusions in the thoracic spine;

   d. Bilateral intrascapular pain;

       44.    At all relevant times hereto, Mr. Garcia acted in a safe, prudent,

and reasonable manner and in no way contributed to his injuries or damages.




                                        9
                                                                             Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 11 of 26




       45.    At all relevant times, the FMCSA, as part of its Safety Management

System, maintained a user-friendly website that was available to the public that

tracks the registration, safety and compliance of all motor carriers that have a

USDOT number, like Defendants. The online FMCSA information also provided

historical information and easy to understand explanations of how to use the site

and what each category of information and score means. The FMCSA’s online

public information also listed the crashes and safety violations for the last 24

months.

       46.    Defendants were aware of the FMCSA website.

       47.    At all relevant times, the FMCSA website contained information that

should have alerted John Doe, broker, and/or John Doe, Shipper, that

Defendants were unsafe motor carriers that utilized unsafe drivers and

dangerous equipment.

       48.    Moreover, despite Mr. McCollum’s safety record, incompetence,

and dangerous behavior, Defendants negligently, recklessly and with conscious

disregard for the safety of the driving public operated, hired, retained, and/or

assigned him to deliver goods to its customers using tractors and trailers.

       49.    At all relevant times, Defendants exercised complete control over

the dispatching of the tractor-trailer driven by McCollum at the time of the crash.

       50.    At all relevant times, Defendants exercised complete control over

the routing of the tractor-trailer driven by McCollum at the time of the crash.

       51.    At all relevant times, John Doe, broker, and/or John Doe, shipper,

of this load had the contractual right to and/or exercised control over the




                                      10
                                                                              Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 12 of 26




transportation of the load in question to such a degree that Defendants should all

be considered agents of any broker or shipper.

       52.    Pursuant to Pa. R. C. P. No. 2005(b) Plaintiff has designated a

John Doe, broker, and John Doe, shipper herein. At this time, the broker and the

shipper are unknown to Plaintiff.

       53.    The actual name of John Doe, broker, is unknown to Plaintiff after

having conducted a reasonable search with due diligence. The John Doe, broker,

designation is fictitious. The John Doe, broker, is the person or entity which

arranges for the transportation of the goods being hauled by McCollum at the

time of the crash.

       54.    The actual name of John Doe, shipper, is unknown to Plaintiff after

having conducted a reasonable search with due diligence. The John Doe,

shipper, designation is fictitious. The John Doe, shipper, is the person or entity

which contracts, with a broker or directly with the motor carrier, for the

transportation of the goods being hauled by McCollum at the time of the crash.

       55.    Plaintiff has filed a Motion for Pre-Complaint Discovery with

requests for S&F Logistics to identify the broker and the shipper. Plaintiff has

requested documents that would identify the broker and the shipper from

counsel-of-record for S&F Logistics and from the insurance adjuster. At this time,

the identity of John Doe, broker, and John Doe, shipper remain unknown despite

these reasonable efforts by Plaintiff.




                                         11
                                                                              Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 13 of 26




                            COUNT 1
                       VICARIOUS LIABLITY
      VICTOR SILVESTRE GARCIA v. S&F LOGISTICS, LLC AS BEING
             VICARIOUSLY LIABLE FOR JOHN MCCOLLUM

       56.     The preceding paragraphs are incorporated by reference as though

fully set forth herein.

       57.     The negligence, carelessness, and/or recklessness of Defendant

S&F Logistics, LLC, as being vicariously liable for the actions of Mr. McCollum

consisted of, but are not limited to the following:

       a.      Failing to maintain proper and adequate control of his Tractor
               Trailer;

       b.      Following too closely;

       c.      Failing to keep his eyes on the road at all times;

       d.      Driving carelessly in violation of 75 Pa. C.S.A. §3714;

       e.      Failing to pay proper attention while operating his Tractor Trailer on
               I-76;

       f.      Failing to take proper precautions in the operation of his Tractor
               Trailer so as to avoid the collisions that occurred;

       g.      Operating his Tractor Trailer in a negligent, careless and reckless
               manner without due regard for the rights and safety of Plaintiff;

       h.      Failing to exercise due care and caution under all of the existing
               circumstances;

       i.      Failing to have his Tractor Trailer under such control that it could be
               readily stopped, turned aside or the speed thereof slackened upon
               the appearance of danger;

       j.      Failing to remain alert;

       k.      Traveling at an excessive rate of speed under the circumstances;

       l.      Violating the applicable rules, regulations and laws pertaining to the
               safe and proper operation of motor vehicles and/or tractor trailers;



                                          12
                                                                              Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 14 of 26




     m.    Failing to operate his Tractor Trailer in accordance with the Federal
           Motor Carrier Safety Regulations;

     n.    Failing to properly control his Tractor Trailer in light of the
           circumstances then and there existing, including traffic patterns
           existing on the roadway;

     o.    Failing to make necessary and reasonable observations while
           operating his Tractor Trailer;

     p.    Failing to timely and properly apply his brakes;

     q.    Violating FMCSA Regulation 383 dealing with required knowledge
           and skills;

     r.    Consciously choosing to drive at an unsafe speed given the
           circumstances;

     s.    Consciously refusing to reduce speed in response to traffic patterns
           then and there existing on the roadway;

     t.    Consciously choosing to disregard traffic patterns then and there
           existing on the roadway;


     u.    Violating both the written and unwritten policies, rules, guidelines
           and regulations of S&F Logistics, LLC;

     v.    Failing to apprise himself of and/or abide by the Federal Motor
           Carrier Safety Regulations;

     w.    Failing to apprise himself of and/or abide by the regulations and
           laws pertaining to the operation of commercial vehicles;


     x.    Failing to properly control his Tractor Trailer unit in light of the
           circumstances then and there existing on the roadway;

     y.    Failing to make necessary and reasonable observations while
           operating the Tractor Trailer;

     z.    Failing to take evasive action and/or failing to take appropriate and
           timely evasive action to avoid the crash with the Plaintiff;




                                    13
                                                                             Case ID: 210800737
      Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 15 of 26




             aa.    Violating Sections 383.110; 383.111; and 383.113 dealing with
                    required knowledge and skill;

             bb.    Violating Section 395.1 with respect to hours of service of drivers;

             cc.    Making a conscious choice to drive in a fatigued condition knowing
                    that driving in a fatigued condition impairs perception and judgment;


             dd.    Failing to apprise herself of and/or abide by the Federal Motor
                    Carrier Safety Regulations;

             ee.    Failing to apprise herself of and/or abide by the regulations and
                    laws pertaining to the operation of commercial motor vehicles;

             ff.    Consciously choosing to drive over the regulated amount of hours;


             gg.    Acting with a conscious disregard for the rights and safety of
                    Plaintiff.

             58.    As a result of the above-stated acts and omissions, Plaintiff has

      suffered such harm as has been previously stated herein.

      WHEREFORE, Plaintiff, Victor Silvestre Garcia, seeks all damages allowed under

the laws of the Commonwealth of Pennsylvania, including punitive damages, in an

amount in excess of $50,000.

                              COUNT 2
 NEGLIGENT and/or RECKLESS HIRING / SUPERVISION / RETENTION OF JOHN
                            MCCOLLUM
           VICTOR SILVESTRE GARCIA v. S&F LOGISTICS, LLC

             59.    The preceding paragraphs are incorporated herein by reference as

      though fully set forth.

             60.    Defendants had an obligation and duty to hire, retain and supervise

      drivers who operate its vehicles in a safe manner.




                                           14
                                                                                  Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 16 of 26




       61.    Defendants had an obligation to exercise reasonable care in

selecting a competent and careful driver to move the load.

       62.    Plaintiff was injured as a result of an incident related to Mr.

McCollum’s unsafe driving.

       63.    All relevant times, Defendants knew or should have known that Mr.

McCollum had an unsafe history of motor vehicle violations / and criminal

violations.

       64.    All relevant times, Defendants are directly liable for the negligent and

reckless hiring, supervision, and retention of driver John McCollum.

       65.    The negligence, carelessness, and/or recklessness of Defendants in

the hiring, supervision and retention of Mr. McCollum, consisted of the following:

       a.     Failing to properly train, monitor and/or supervise its employees,
              drivers and/or agents including Mr. McCollum;

       b.     Failing to train and/or properly train Mr. McCollum prior to allowing
              him to operate its Tractor Trailer;

       c.     Hiring and/or continuing to employ Mr. McCollum despite the fact that
              it knew or should have known that his violation of the FMCSA hours
              of service made him unfit to safely operate a commercial vehicle;

       d.     Hiring and/or continuing to employ Mr. McCollum despite the fact that
              he had a propensity for driving violations;

       e.     Hiring and/or continuing to employ Mr. McCollum despite the fact that
              he had a propensity for violating “Rules of the Road” and FMCSR;

       f.     Hiring and/or continuing to employ Mr. McCollum despite the fact that
              it knew or should have known that his propensity to break the
              vehicular rules could and/or would put the driving public at risk;

       g.     Permitting Mr. McCollum to operate its Tractor Trailer when it knew
              or should have known that he was not properly qualified and/or
              trained;




                                      15
                                                                             Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 17 of 26




     h.    Failing to train and/or properly train Mr. McCollum prior to allowing
           him to operate its Tractor Trailer;

     i.    Allowing Mr. Singh to operate Tractor Trailers in its possession when
           it knew or should have known that such operation posed a risk of
           danger to others lawfully on the roadway;

     j.    Failing to adopt appropriate employee manuals and/or training
           procedures;

     k.    Failing to enforce both written and unwritten policies of Defendants;

     l.    Failing to ensure that its employees, drivers, and/or agents were
           aware of and complied with the written and unwritten policies of
           Defendants;

     m.    Failing to implement and/or enforce an effective safety system;

     n.    Failing to ensure that its management personnel and drivers were
           aware of the requirements and dictates of the FMCSA regulations;

     o.    Failing to ensure that is employees, drivers, and/or agents complied
           with the provisions of the FMCSA regulations;

     p.    Failing to ensure that its employees, drivers, and/or agents were
           aware of and complied with rules, laws and regulations pertaining to
           and governing the operation of commercial vehicles;

     q.    Violating the applicable rules, laws, and regulations pertaining to and
           governing the operation of commercial vehicles;

     r.    Failing to monitor and/or regulate its drivers’ actions;

     s.    Failing to monitor and/or regulate its drivers’ hours;

     t.    Failing to have an auditing system in place to audit its drivers’ logs,
           or if a system is in place, failing to use it appropriately;

     u.    Failing to use a 3rd party vendor to audit their drivers’ logs, or if they
           did use a 3rd party vendor, failing to use it appropriately;

     v.    Failing to have policy or mechanism in place to address cumulative
           fatigue in its drivers;

     w.    Placing more emphasis on profits than on safety of its drivers and
           the motor public;



                                   16
                                                                            Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 18 of 26




     x.    Knowingly violating federal and state law regarding the
           responsibilities of motor carries and the operation of commercial
           vehicles;

     y.    Failing to act upon and remedy violations of FMCSA regulation 395;

     z.    Failing to act upon and remedy violations of FMCSA regulation 383;

     aa.   Failing to act upon and remedy known violations of industry
           standards;

     bb.   Acting in conscious disregard for the rights and safety of Mr. Garcia;

     cc.   Failing to have appropriate policies and procedures with regard to
           the hiring of drivers;

     dd.   Failing to follow the written and/or unwritten policies and procedures
           with regard to the hiring of its drivers;

     ee.   Failing to have appropriate policies and procedures with regard to
           the monitoring of its drivers;

     ff.   Failing to follow the written and/or unwritten policies and procedures
           with regard to the monitoring of its drivers;

     gg.   Consciously disregarding federal and state law regarding the
           responsibilities of motor carries and the operation of commercial
           vehicles; and

     hh.   Violating all applicable provisions of the FMCSA;

     ii.   Habitually and recklessly disregarding state and federal laws and
           regulations and industry standards governing the safe hiring, training
           and retention of tractor trailer drivers, the safe operation of a motor
           carrier transporting goods in interstate commerce, and the safe
           operation of commercial motor vehicles that created a zone and
           culture of danger that constituted a dangerous mode of operation,
           which was reasonably anticipated to cause injury and death to the
           motoring public and created a danger to all motorists exposed to its
           unsafe commercial motor vehicle drivers like Mr. McCollum.

     jj. Aiding and abetting Mr. McCollum’s violations under 390.13 due to their
            actual and constructive notice of Singh’s habitual unsafe driving
            practices;




                                  17
                                                                         Case ID: 210800737
      Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 19 of 26




             kk.    Failing to suspend, discipline, or provide remedial training to Mr.
                    McCollum prior to the Crash despite his history of unsafe and
                    reckless driving.

             66.    As a result of the above-stated acts and omissions, Mr. Garcia has

      suffered such harm as has been previously stated herein.

      WHEREFORE, Plaintiff, Victor Silvestre Garcia, seeks all damages allowed under

the laws of the Commonwealth of Pennsylvania, including punitive damages, in an

amount in excess of $50,000.

                              COUNT 3
  NEGLIGENT and/or RECKLESS HIRING / SUPERVISION / RETENTION OF S&F
                          LOGISTICS, LLC
           VICTOR SILVESTRE GARCIA V. JOHN DOE, BROKER

             67.    The preceding paragraphs are incorporated herein by reference as

      though fully set forth.

             68.    John Doe, broker, is subject to liability for physical harm caused to

      third persons for its failure to exercise reasonable care to employ competent and

      careful carriers to transport loads, which is an activity that involves a high risk of

      physical harm, unless it is skillfully and carefully done.

             69.    John Doe, broker, had an obligation and duty to hire, retain and

      supervise carriers to transport loads in a safe manner.

             70.    John Doe, broker, also had an obligation and duty to exercise

      reasonable care in selecting a competent and careful carrier to transport loads.

             71.    All relevant times, John Doe, broker, knew or should have known that

      S&F Logistics, LLC had an unsafe history of performing services as a motor carrier.




                                            18
                                                                                   Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 20 of 26




        72.    At all relevant times, John Doe, broker, knew or should have known

that S&F Logistics, LLC had a history of using unsafe drivers such as Mr. McCollum

to move loads.

        73.    In addition, John Doe, broker, was negligent in the selection of S&F

Logistics, LLC as carrier because it knew or should have known that S&F Logistics,

LLC was negligent in the following ways:

   a. Failing to properly train, monitor and/or supervise its employees, drivers
      and/or agents including Mr. McCollum;
   b. Failing to train and/or properly train Mr. McCollum prior to allowing him to
      operate its Tractor Trailer;
   c. Hiring and/or continuing to employ Mr. McCollum despite the fact that it
      knew or should have known that his violation of the FMCSA hours of service
      made him unfit to safely operate a commercial vehicle;

   d. Hiring and/or continuing to employ Mr. McCollum despite the fact that he
      had a propensity for driving violations;

   e. Hiring and/or continuing to employ Mr. McCollum despite the fact that he
      had a propensity for violating “Rules of the Road” and FMCSR;

   f. Hiring and/or continuing to employ Mr. McCollum despite the fact that it
      knew or should have known that his propensity to break the vehicular rules
      could and/or would put the driving public at risk;

   g. Permitting Mr. McCollum to operate its Tractor Trailer when it knew or
      should have known that he was not properly qualified and/or trained;

   h. Failing to train and/or properly train Mr. McCollum prior to allowing him to
      operate its Tractor Trailer;

   i.   Allowing Mr. Singh to operate Tractor Trailers in its possession when it knew
        or should have known that such operation posed a risk of danger to others
        lawfully on the roadway;

   j.   Failing to adopt appropriate employee manuals and/or training procedures;

   k. Failing to enforce both written and unwritten policies of Defendants;

   l.   Failing to ensure that its employees, drivers, and/or agents were aware of
        and complied with the written and unwritten policies of Defendants;


                                      19
                                                                            Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 21 of 26




  m. Failing to implement and/or enforce an effective safety system;

  n. Failing to ensure that its management personnel and drivers were aware of
     the requirements and dictates of the FMCSA regulations;

  o. Failing to ensure that is employees, drivers, and/or agents complied with
     the provisions of the FMCSA regulations;

  p. Failing to ensure that its employees, drivers, and/or agents were aware of
     and complied with rules, laws and regulations pertaining to and governing
     the operation of commercial vehicles;

  q. Violating the applicable rules, laws, and regulations pertaining to and
     governing the operation of commercial vehicles;

  r. Failing to monitor and/or regulate its drivers’ actions;

  s. Failing to monitor and/or regulate its drivers’ hours;

  t. Failing to have an auditing system in place to audit its drivers’ logs, or if a
     system is in place, failing to use it appropriately;

  u. Failing to use a 3rd party vendor to audit their drivers’ logs, or if they did use
     a 3rd party vendor, failing to use it appropriately;

  v. Failing to have policy or mechanism in place to address cumulative fatigue
     in its drivers;

  w. Placing more emphasis on profits than on safety of its drivers and the motor
     public;

  x. Knowingly violating federal and state law regarding the responsibilities of
     motor carries and the operation of commercial vehicles;

  y. Failing to act upon and remedy violations of FMCSA regulation 395;

  z. Failing to act upon and remedy violations of FMCSA regulation 383;

  aa. Failing to act upon and remedy known violations of industry standards;

  bb. Acting in conscious disregard for the rights and safety of Mr. Garcia;

  cc. Failing to have appropriate policies and procedures with regard to the hiring
      of drivers;




                                     20
                                                                              Case ID: 210800737
   Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 22 of 26




      dd. Failing to follow the written and/or unwritten policies and procedures with
          regard to the hiring of its drivers;

      ee. Failing to have appropriate policies and procedures with regard to the
          monitoring of its drivers;

      ff. Failing to follow the written and/or unwritten policies and procedures with
          regard to the monitoring of its drivers;

      gg. Consciously disregarding federal and state law regarding the
          responsibilities of motor carries and the operation of commercial vehicles;
          and

      hh. Violating all applicable provisions of the FMCSA;

      ii. Habitually and recklessly disregarding state and federal laws and
          regulations and industry standards governing the safe hiring, training and
          retention of tractor trailer drivers, the safe operation of a motor carrier
          transporting goods in interstate commerce, and the safe operation of
          commercial motor vehicles that created a zone and culture of danger that
          constituted a dangerous mode of operation, which was reasonably
          anticipated to cause injury and death to the motoring public and created a
          danger to all motorists exposed to its unsafe commercial motor vehicle
          drivers like Mr. McCollum.

      jj. Aiding and abetting Mr. McCollum’s violations under 390.13 due to their
          actual and constructive notice of Singh’s habitual unsafe driving practices;

      kk. Failing to suspend, discipline, or provide remedial training to Mr. McCollum
          prior to the Crash despite his history of unsafe and reckless driving.

          74.    As a result of the above-stated acts and omissions, Mr. Garcia has

   suffered such harm as has been previously stated herein.

                            COUNT 3
NEGLIGENT and/or RECKLESS HIRING / SUPERVISION / RETENTION OF S&F
                        LOGISTICS, LLC
         VICTOR SILVESTRE GARCIA V. JOHN DOE, SHIPPER

          75.    The preceding paragraphs are incorporated herein by reference as

   though fully set forth.




                                       21
                                                                             Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 23 of 26




       76.    John Doe, shipper, is subject to liability for physical harm caused to

third persons for its failure to exercise reasonable care to employ competent and

careful carriers to transport loads, which is an activity that involves a high risk of

physical harm, unless it is skillfully and carefully done.

       77.    John Doe, shipper, had an obligation and duty to hire, retain and

supervise carriers to transport loads in a safe manner.

       78.    John Doe, shipper, also had an obligation and duty to exercise

reasonable care in selecting a competent and careful carrier to transport loads.

       79.    All relevant times, John Doe, shipper, knew or should have known

that S&F Logistics, LLC had an unsafe history of performing services as a motor

carrier.

       80.    At all relevant times, John Doe, shipper, knew or should have known

that S&F Logistics, LLC had a history of using unsafe drivers such as Mr. McCollum

to move loads.

       81.    In addition, John Doe, shipper, was negligent in the selection of S&F

Logistics, LLC as carrier because it knew or should have known that S&F Logistics,

LLC was negligent in the following ways:

   a. Failing to properly train, monitor and/or supervise its employees, drivers
      and/or agents including Mr. McCollum;
   b. Failing to train and/or properly train Mr. McCollum prior to allowing him to
      operate its Tractor Trailer;
   c. Hiring and/or continuing to employ Mr. McCollum despite the fact that it
      knew or should have known that his violation of the FMCSA hours of service
      made him unfit to safely operate a commercial vehicle;

   d. Hiring and/or continuing to employ Mr. McCollum despite the fact that he
      had a propensity for driving violations;




                                      22
                                                                             Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 24 of 26




  e. Hiring and/or continuing to employ Mr. McCollum despite the fact that he
     had a propensity for violating “Rules of the Road” and FMCSR;

  f. Hiring and/or continuing to employ Mr. McCollum despite the fact that it
     knew or should have known that his propensity to break the vehicular rules
     could and/or would put the driving public at risk;

  g. Permitting Mr. McCollum to operate its Tractor Trailer when it knew or
     should have known that he was not properly qualified and/or trained;

  h. Failing to train and/or properly train Mr. McCollum prior to allowing him to
     operate its Tractor Trailer;

  i.   Allowing Mr. Singh to operate Tractor Trailers in its possession when it knew
       or should have known that such operation posed a risk of danger to others
       lawfully on the roadway;

  j.   Failing to adopt appropriate employee manuals and/or training procedures;

  k. Failing to enforce both written and unwritten policies of Defendants;

  l.   Failing to ensure that its employees, drivers, and/or agents were aware of
       and complied with the written and unwritten policies of Defendants;

  m. Failing to implement and/or enforce an effective safety system;

  n. Failing to ensure that its management personnel and drivers were aware of
     the requirements and dictates of the FMCSA regulations;

  o. Failing to ensure that is employees, drivers, and/or agents complied with
     the provisions of the FMCSA regulations;

  p. Failing to ensure that its employees, drivers, and/or agents were aware of
     and complied with rules, laws and regulations pertaining to and governing
     the operation of commercial vehicles;

  q. Violating the applicable rules, laws, and regulations pertaining to and
     governing the operation of commercial vehicles;

  r. Failing to monitor and/or regulate its drivers’ actions;

  s. Failing to monitor and/or regulate its drivers’ hours;

  t. Failing to have an auditing system in place to audit its drivers’ logs, or if a
     system is in place, failing to use it appropriately;



                                     23
                                                                           Case ID: 210800737
Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 25 of 26




  u. Failing to use a 3rd party vendor to audit their drivers’ logs, or if they did use
     a 3rd party vendor, failing to use it appropriately;

  v. Failing to have policy or mechanism in place to address cumulative fatigue
     in its drivers;

  w. Placing more emphasis on profits than on safety of its drivers and the motor
     public;

  x. Knowingly violating federal and state law regarding the responsibilities of
     motor carries and the operation of commercial vehicles;

  y. Failing to act upon and remedy violations of FMCSA regulation 395;

  z. Failing to act upon and remedy violations of FMCSA regulation 383;

  aa. Failing to act upon and remedy known violations of industry standards;

  bb. Acting in conscious disregard for the rights and safety of Mr. Garcia;

  cc. Failing to have appropriate policies and procedures with regard to the hiring
      of drivers;

  dd. Failing to follow the written and/or unwritten policies and procedures with
      regard to the hiring of its drivers;

  ee. Failing to have appropriate policies and procedures with regard to the
      monitoring of its drivers;

  ff. Failing to follow the written and/or unwritten policies and procedures with
      regard to the monitoring of its drivers;

  gg. Consciously disregarding federal and state law regarding the
      responsibilities of motor carries and the operation of commercial vehicles;
      and

  hh. Violating all applicable provisions of the FMCSA;

  ii. Habitually and recklessly disregarding state and federal laws and
      regulations and industry standards governing the safe hiring, training and
      retention of tractor trailer drivers, the safe operation of a motor carrier
      transporting goods in interstate commerce, and the safe operation of
      commercial motor vehicles that created a zone and culture of danger that
      constituted a dangerous mode of operation, which was reasonably
      anticipated to cause injury and death to the motoring public and created a




                                     24
                                                                              Case ID: 210800737
      Case 5:21-cv-04062-JMG Document 1-1 Filed 09/13/21 Page 26 of 26




             danger to all motorists exposed to its unsafe commercial motor vehicle
             drivers like Mr. McCollum.

         jj. Aiding and abetting Mr. McCollum’s violations under 390.13 due to their
             actual and constructive notice of Singh’s habitual unsafe driving practices;

         kk. Failing to suspend, discipline, or provide remedial training to Mr. McCollum
             prior to the Crash despite his history of unsafe and reckless driving.

             82.   As a result of the above-stated acts and omissions, Mr. Garcia has

      suffered such harm as has been previously stated herein.

      WHEREFORE, Plaintiff, Victor Hugo Silvestre Garcia, seeks all damages allowed

under the laws of the Commonwealth of Pennsylvania, including punitive damages, in an

amount in excess of $50,000.

                                        FELLERMAN & CIARIMBOLI LAW, P.C.




                                        BY:

                                               Edward J. Ciarimboli, Esq.
                                               Harry P. McGrath, Jr., Esq.
                                               Attorneys for Plaintiff
Dated: August 6, 2021




                                          25
                                                                                Case ID: 210800737
